Order entered April 27, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00048-CV

           ADRIAN BOOKER AND NICOLE SMITH, Appellant

                                        V.

                  ANISSA MAHMOUDI, ET AL., Appellees

               On Appeal from the County Court at Law No. 3
                           Collin County, Texas
                   Trial Court Cause No. 003-01795-2018

                                     ORDER

      Before the Court is appellants’ April 24, 2020 motion requesting relief for

the court reporter’s failure to file the reporter’s record of the recusal hearing

conducted on August 30, 2018. The reporter’s record of the recusal hearing was

filed on April 24, 2020. We DENY appellants’ motion.

      Appellants shall file their brief on the merits on or before May 27, 2020.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE